Quinn, Chief Judge
(concurring):
There are numerous instances in the law in which the consent of a participant to a particular transaction determines whether or not the act is criminally punishable. So, for example, consent distinguishes rape from mere intercourse. It has also importance in a prosecution for larceny. Thus, paragraph 200a (4) of the Manual for Courts-Martial, United States, 1951, *55points out the general rule that “a taking ... of property from the possession of another is wrongful if done without the consent of the other.” (Emphasis supplied.) In my opinion, the participants in the gambling game in this case consented to the accused’s acts.
Each of the persons in the game is chargeable with knowledge of its illegal nature. Certainly all the gamblers knew that they had no right to the money ostensibly represented by the checks deposited in the “pots.” The best they could expect was that the accused would permit the checks to be paid on presentment. Actually, therefore, they were consenting to the use of the paper on the bare chance that it would be realizable in cash. As Judge Ferguson points out, they “gambled . . . and lost.” As far as these checks are concerned, therefore, the participants in the game cannot complain that they were defrauded of what was rightfully theirs.
Consent is also apparent in regard to the “cashed” checks. The checks were cashed, as Judge Ferguson notes, “wholly for the facilitation of the game” in that the proceeds were to be put into particular “pots.” Unquestionably they were regarded as the equivalent of money, but each gambler who cashed a check is chargeable with the knowledge that, since the check was an integral part of the game, its value depended solely upon the will of the accused. As a consequence, by their acts, they also agreed to gamble on the honesty of the accused’s intentions. They misjudged those intentions and lost in the transaction. But their error of judgment did not vitiate their consent to gamble on the value of the accused’s paper. They bought a “pig in a poke,” but their bad bargain was not a larcenous transaction. Accordingly, I join Judge Ferguson in reversing the conviction and dismissing the charges.